Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 03/09/2020. 
4.	Claims 1 and 11 are independent claims.
5.	The office action is made Non-Final.

Information Disclosure Statement
6.        The information disclosure statement (IDSs) submitted on 05/12/2020, 12/23/2020 and 05/21/2021were considered by the examiner.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.


Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):


9.	Claims 7 and 17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

10.	Regarding claims 7 and 17, the claims recite “copying from, allocating, and/or populating said new version of the database block in the block cache before or after said replacing, in the metadata in PMEM, the first memory address with the second memory address”. One skilled in the art could not interpret the scope of this claims.

Claim Rejections - 35 USC § 102
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

13.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Duvillier at al (US 20020103819 A1) hereinafter as Duvillier.

14.	Regarding claim 1, Duvillier teaches a method comprising: 
without locking, a reader process of a database management system (DBMS) obtaining, from metadata (Fig 2, the address pointer) in persistent memory (PMEM), a first memory address for directly accessing a current version, which is a particular version, of a database block in PMEM (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in the header portion 314 of disk page 315.” [0115], “a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the database system of the present invention may access the header portion 1704 of the persistent memory in order to determine the root address (1704B) of the Allocation Map 1706.”); 
concurrently without locking: 
the reader process reading the particular version of the database block in the PMEM (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in the header portion 314 of disk page 315.” [0115], “a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the , and 
a writer process of the DBMS: 
writing content into a new version of the database block in the PMEM ([0066], “Initially, as shown at 303 of FIG. 3A, an entry for the new object and/or new object version is created in the Object Table 301 (FIG. 3B).  Next, a disk page buffer 311 for the new object version is created (305) in the data server cache (310, FIG. 3B), and the memory address of the newly created disk page buffer (e.g. Memory Address A) is recorded in the Object Table 301.”) or replacing, in the metadata in PMEM, the first memory address with a second memory address for directly accessing a new version of the database block in the PMEM ([0006], “Once the physical address of the desired memory location has been determined, the updated data object may then written to the database 120 over the previous version of that data object.”, [0008], Fig 3A, [0065], [0069]-[0070], [0111], read/write/update transaction activity can be performed concurrently and in parallel, [0115]).  

15.	Regarding claim 2, Duvillier teaches the invention as claimed in claim 1 above and further teaches wherein said replacing, in the metadata in the PMEM, the first memory address with the second memory address is atomic ([0012], [0139], [0241], updating/replacing the memory address is atomic (atomic transaction)).  

16.	Regarding claim 3, Duvillier teaches the invention as claimed in claim 1 above and further teaches wherein said reading the particular version of the database block in the PMEM does not use: a block device driver nor a block-oriented input/output (I/O) system call of an operating system (OS) (see Fig 2 shoes a persistent memory 250 comprising memory addresses (Addr.i) for directly accessing different object entry version. See for more detail [0057]- [0064], see also Fig 3C, [0069], “As shown in FIG. 3C, a new disk page 352 (which includes a copy of Object A, Version 0) has been stored in the persistent memory 350 at a disk address corresponding to Disk Address A. The disk address information is then passed back to the data server cache, where the disk address (e.g. Disk Address A) is written in the header a user or application is able to access the database consistently without experiencing locking or hanging.  Moreover, the read access operations will not affect concurrent updates of the desired data.  This helps prevent inconsistent data from being accessed by other users or applications (commonly referred to as "dirty reads").”, [0173], “Upon initialization or restart, the database system of the present invention may access the header portion 1704 of the persistent memory in order to determine the root address (1704B) of the Allocation Map 1706.”).  

17.	Regarding claim 4, Duvillier teaches the invention as claimed in claim 1 above and further teaches wherein said reading the particular version of the database block in the PMEM uses: memory mapped I/O ([0006], “the buffer table 106 provides a mapping for translating a given data object with an associated physical address location in the database 120.”, [0055], “at least one embodiment of the present invention utilizes logical addresses for mapping object locations and physical addresses of objects stored within the data structures of the system.”, [0107], [0167]), byte addressable direct access (DAX) to hardware ([0119], [0132]), and/or a filesystem in userspace (FUSE).  

18.	Regarding claim 5, Duvillier teaches the invention as claimed in claim 1 above and further teaches wherein said reading the particular version of the database block in the PMEM comprises: copying the particular version of the database block from the PMEM to volatile memory (Fig 2, [0057], copying particular version of the database block from object table 201 into 210 server cache [0060]-[0061], [0067]-[0069], [0074]-[0075], [0232] “As explained in greater detail below, a first portion 402 (herein referred to as the Memory Object Table or MOT) of the Object Table 401 may be located within program memory 410, ....  According to at least one implementation, program memory 410 may include volatile memory (e.g., RAM), and virtual memory 450 may include a memory cache 406 as well as persistent memory 404, [0232] “For example, according to one embodiment of the present invention, disk Allocation Maps are not stored on their respective disks (or other persistent memory devices), but rather are stored in volatile memory such as, for example, the data server cache” therefore the copy process is  and said reader process or a different reader process reading the particular version of the database block in the volatile memory (Fig 2, [0057], read particular version of the database from 210 server cache [0232] the volatile memory is a cache (data server cache)).  

19.	Regarding claim 6, Duvillier teaches the invention as claimed in claim 5 above and further teaches wherein said copying the particular version of the database block to the volatile memory comprises copying the particular version of the database block into a block cache (Fig 2, [0057], copying particular version of the database block from object table 201 into 210 server cache [0232] the volatile memory is a cache (buffer)).  

20.	Regarding claim 7, Duvillier teaches the invention as claimed in claim 6 above and further teaches copying from, allocating, and/or populating said new version of the database block in the block cache before or after said replacing, in the metadata in PMEM, the first memory address with the second memory address; simultaneously reading multiple versions of said database block in the volatile memory; and/or said reader process or said different reader process pinning said particular version of the database block in the block cache (Fig 2).  

21.	Regarding claim 8, Duvillier teaches the invention as claimed in claim 6 above and further teaches wherein after said replacing, in the metadata in PMEM, the first memory address with the second memory address: the block cache contains the particular version of the database block but not said new version of the database block ([0066]-[0067], “the newly created object version (e.g. Object A, Version 0) is first stored in the data server cache 310, and subsequently flushed from the data server cache to the persistent memory 350.  Accordingly, as shown in FIG. 3B, for example, the disk address field 314 (corresponding to the memory address where the object version resides in the persistent memory) may be initialized to NULL since the object version has not yet been stored in the persistent memory.”).  

22.	Regarding claim 9, Duvillier teaches the invention as claimed in claim 5 above and further teaches detecting that a previous version of the database block in the volatile memory is stale based on said obtaining, from said metadata in the PMEM, the first memory address for directly accessing the particular version of the database block in PMEM ([0013], [0232], stale data).  

23.	Regarding claim 10, Duvillier teaches the invention as claimed in claim 1 above and further teaches wherein said reading the particular version of the database block in the PMEM comprises detecting that a copy of the particular version of the database block is torn or stale ([0013], [0232], stale data).

24.	Regarding claims 11-20, those claims recite a non-transitory computer readable medium storing instructions performs the method of claims 1-10 respectively and are rejected under the same rationale.
CONCLUSION
25.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.
Wang et al (US 20200142829 A1)
Boyle (US 20180137052 A1) 
Golander et al (US 20170371889 A1)
Ghemawat et al (US 7739233 B1)
Silverman et al (US 20090300419 A1)
Loaiza et al (US 20080071997 A1)
KIM et al (US 20200097367 A1)
Booss et al (US 10162716 B2)
Ro et al (US 8291269 B1)
SHU et al (US 20210019257 A1)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169